DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	 An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael D. Maicher on April 21, 2021.

Amendments to the Claims:      
      This listing of the claims will replace all prior versions of the claims in the application:

1.	(Currently Amended) A method for a wireless transmit/receive unit (WTRU), the method comprising: 
determining radio link parameters based on a coverage enhancement mode and a repetition level of a downlink control channel transmission; 
monitoring radio link quality for a period of time; 
determining sync information based on comparing the radio link quality to the radio link parameters; and
transmitting a radio resource control message based on the determined sync information.
2.	(Previously Presented) The method of claim 1, receiving configuration information regarding the coverage enhancement mode and the repetition level.
3.	(Previously Presented) The method of claim 1, wherein the sync information is one of an in-sync determination or an out-of-sync determination.
4.	(Currently Amended) The method of claim 1, wherein the period of time for monitoring is based on the coverage enhancement mode.

5.	(Previously Presented) The method of claim 1, wherein the radio link parameters comprise a Qin and Qout value. 
6.	(Currently Amended) The method of claim 5, wherein Qout is a quality level that corresponds to a 10% block error rate.
7.	(Currently Amended) The method of claim 6, wherein Qin is a quality level that corresponds to a 2% block error rate. 
8.	(Currently Amended) A wireless transmit/receive unit (WTRU), the WTRU comprising: 
a processor operatively connected to a transceiver, the processor configured to determine radio link parameters based on a coverage enhancement mode and a repetition level of a downlink control channel transmission; 
the transceiver configured to monitor radio link quality for a period of time the processor configured to determine sync information based on comparing the radio link quality to the radio link parameters; and
 	the transceiver configured to transmit a radio resource control message based on the determined sync information.

9.	(Previously Presented) The WTRU of claim 8, receiving configuration information regarding the coverage enhancement mode and the repetition level.
10.	(Previously Presented) The WTRU of claim 8, wherein the sync information is one of an in-sync determination or an out-of-sync determination.
11.	(Currently Amended) The WTRU of claim 8, wherein the period of time for monitoring is based on the coverage enhancement mode.
12.	(Previously Presented) The WTRU of claim 8, wherein the radio link parameters comprise a Qin and Qout value.
13.	(Currently Amended) The WTRU of claim 12, wherein Qout is a quality level that corresponds to a 10% block error rate.
14.	(Currently Amended) The WTRU of claim 13, wherein Qin is a quality level that corresponds to a 2% block error rate. 
15.	(Currently Amended) A method for a wireless transmit/receive unit (WTRU), the method comprising: 
determining radio link parameters based on a coverage enhancement mode and a repetition of a downlink control channel transmission; 
monitoring radio link quality for a period of time; 
determining sync information based on comparing the radio link quality to the radio link parameters; and
transmitting a radio resource control message based on the determined sync information.
16.	(Previously Presented) The method of claim 15, receiving configuration information regarding the coverage enhancement mode and the repetition.
17.	(Previously Presented) The method of claim 15, wherein the sync information is one of an in-sync determination or an out-of-sync determination.
18.	(Currently Amended) The method of claim 15, wherein the period of time for monitoring is based on the coverage enhancement mode.
19.	(Previously Presented) The method of claim 15, wherein the radio link parameters comprise a Qin and Qout value. 
20.	(Currently Amended) The method of claim 19, wherein Qout is a quality level that corresponds to a 10% block error rate.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance:
4.	Claims 1-20 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose determining radio link parameters based on a coverage enhancement mode and a repetition level of a downlink control channel transmission (Applicant submits that none of the cited references, taken either alone or in combination, teach the pending claims. For example, claim 1 recites the following limitation which Applicant submits is not present in any of the cited references:-7- “Application No.: 16/192,486determining radio link parameters based on a coverage enhancement mode and a repetition level of a downlink control channel transmission”(APPLICANT REMARKS: 06/17/2020).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415